Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/394,112 filed 04/29/2019 is in response to Applicant’s restriction election filed 02/09/2021 that was a reply to a previously presented election/restriction requirement dated 02/08/2021. It is also in response to information disclosure statement, IDS, filed 07/11/2019 and 01/29/2020. Applicant’s response has been given full consideration. 
Election /Restrictions
Applicant’s election of invention Group I, Claims 1-11 in the reply filed on 02/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of the Claims
Claims 1-20 are currently pending in this application, wherein Claims 12-20 drawn to a mixture of anode material have been withdrawn for being non-elected claims. Claims 1-11 are under full consideration. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/11/2019 and 01/29/2020 have been placed in the application file and the information referred to therein has been considered 
It is noted that the applicant has listed a large number of documents for consideration in the Information Disclosure Statements, IDS, submitted in this application on 07/11/2019. As noted in MPEP 2001.05, if information is not material, there is no duty to disclose the information to the Office. Information is not material unless it comes within the definition of 37 CFR 1.56(b)(1) or (2). As noted in MPEP 2004 (Section 13), it is desirable to avoid the submission of long lists of documents if it can be avoided. It is suggested that applicants eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. In the case of lengthy documents, concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability. Consideration by the examiner of the information submitted in an IDS means that the examiner has considered the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search, 609.05(b). Foreign language documents have been considered for relevance in light of information provided by applicant under guidelines in MPEP 609.04(a)(111). For further reference, see MPEP 609.04(a) III and MPEP 2004 (13)
Drawings
The drawings filed on 04/25/2019 are acceptable for examination purposes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 5, 6, 7, 9, 10, rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PG Publication 2013/0295454) in view of Fukasawa et al. (U.S. PG Publication 2015/0086870)
 
Regarding Claim 1 Huang discloses a method of making nanocomposite include forming a silicon mixture comprising silicon particles (Huang paragraph 0008), a carbon-based polymer material (Huang paragraph 0008, 0047), and metal nanoparticles (NPs) (Huang paragraph 0060) example of which is copper nanoparticle, aluminum nanoparticles nickel nanoparticles or mixtures thereof (Huang paragraph 0060). Choosing copper NPs from among the disclosed nanoparticle would have been obvious to try to a person of ordinary skill in the art before the effective filing date of the invention since such a choice constitutes choosing from a finite number of identified,  
Huang is silent about forming a coated silicon particles having a passivating coating. Fukasawa disclose a method of coating silicon nanoparticles by silicon carbide (Fukasawa paragraph 0019)  and the coating is carried by applying carbon precursor and applying heat treatment (Fukasawa paragraph 0029), and the carbon carbide coating prevent uniting/aggregation of the lithium nanoparticles (Fukasawa paragraph 0027); thus making the silicon nanoparticles less active and thus providing a passivation coating. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have employed the method of Fukasawa of passivating the surface of the silicon particles of Huang by coating it with a passivating coating such as silicon carbide which prevents aggregation of the silicon nanoparticles (Fukasawa paragraph 0027). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Huang discloses a method of consolidating the mixture to form an anode (Huang paragraph 0003, 0019, 0062). 
Regarding Claim 4
Regarding Claim 5 Huang discloses the binder can be polyvinylidene fluoride (PVdF), carbomethyl cellulose (CMC), polyacrylic acid (PAA), (Huang paragraph 0063). 
Regarding Claim 6 Huang discloses the heating of the mixture, considered equivalent to reducing is carried out at 750 ºC (Huang paragraph 0052). This temperature is included in the claimed range of 700 ºC to 1000 ºC. 
Regarding Claim 7 Huang discloses the heating process is conducted in an inert atmosphere to prevent oxidation of the material in the polymeric milled mixture (Huang paragraph 0047). 
Regarding Claim 9 and 10 Fukasawa discloses a method of forming a layer of silicon carbide on the silicon nanoparticles wherein a phase of crystalline silicon carbide that can be seen as particles having sizes of about 1 to 5 nm in the form of being in contact with the silicon nanoparticle was observed (Fukasawa paragraph 0132) the method of forming the silicon carbide considered equivalent to the method of forming of passivation coating layer of 5-20 nm thick of SiC (Claim 9) and 0.1-3 nm thick of SiC (Claim 10) since the particle size of the silicon carbide is from 1 to 5 nm is seen as a coating layer (Fukasawa paragraph 0132), whose thickness of 1-5 nm overlaps with the claimed range of 5-20 nm of Claim 9, and also overlaps with the claimed range 0.1-3 nm of Claim 10. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). 


Claim 2  and 11 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PG Publication 2013/0295454) in view of Fukasawa et al. (U.S. PG Publication 2015/0086870) and further in view of Bendimerad et al. (U.S. PG Publication 2017/0117538)
 
The discussion of Huang and Fukasawa as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 2 Huang is silent about the anode mixture is formed in a water slurry to form the anode. Bendimerad discloses a nanocomposite anode structure with a silicon core and a carbon coating layer (Bendimerad paragraph 0011, 0027), and discloses a method wherein a water slurry of the silicon nanocomposite is used to from an anode (Bendimerad paragraph 0033), as the carbon coating provide a carbo-silicon bond increases the chemical stability of the silicon-carbon bonds and provides a more chemically inert surface (Bendimerad paragraph 0033), thus forming a passivating coating layer, which provides chemically inert surface (Bendimerad paragraph 0033) considered equivalent to passivating coating. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of using the reduced mixture of Huang as modified by the method of Fukasawa in an anode by the method of Bendimerad (Bendimerad paragraph 0033) and used water-based slurry to form the anode since Bendimerad teaches the carbon coating provide a carbo-silicon bond increases the chemical stability of the silicon-carbon bonds and provides a more chemically inert surface (Bendimerad paragraph 0033), thus forming a passivating coating layer, which provides chemically inert surface (Bendimerad 
Regarding Claim 11 Fukasawa discloses the coating layer include silicon carbide phase (Fukasawa paragraph 0013, 0016) and discloses the silicon carbide phase having crystallinity (Fukasawa paragraph 0026). Bendimerad discloses the carbon coating layer may be crystalline and it may also be amorphous (Bendimerad paragraph 0036). Therefore, the method of forming the passivating layer of Bendimerad offers both crystalline and amorphous carbon coating as passivating coating (Bendimerad paragraph 0033, 0036). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of Huang as modified by Fukasawa by the method of Bendimerad and made the passivating coating layer of amorphous carbon since Fukasawa discloses both the formation of a crystalline and amorphous coating and choosing one method over the other  constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). 
 
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PG Publication 2013/0295454) in view of Fukasawa et al. (U.S. PG Publication 2015/0086870) and further in view of  Mangolini et al. (U.S. PG Publication 2019/0173077)

The discussion of Huang and Fukasawa as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 3 Huang is silent about the method wherein the nanoparticles (NPs) comprise tin oxide, and /or tin salt or tin chloride. Mangolini discloses a silicon and tin based material microstructure and method (Mangolini paragraph 0002) for use in lithium ion battery anode (Mangolini paragraph 0002), and discloses the use of silicon nanoparticles, tin chloride powders (Mangolini paragraph 0023) and a silicon-tin nanocomposite is formed (Mangolini paragraph 0011). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used the method of Mangolini to modify the method of Huang and used tin chloride nanoparticles since Mangolini teaches it can be a good precursor for tin nanoparticles (Mangolini paragraph 0023). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PG Publication 2013/0295454) in view of Fukasawa et al. (U.S. PG Publication 2015/0086870) and further in view of Yu (U.S. PG Publication 2016/0028075)   

The discussion of Huang and Fukasawa as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 8 Huang is silent that the reducing is carried out in solution with a reducing agent. Yu discloses a process for forming an electrode including silicon-embedded copper nanostructure in which silicon nanostructures are mixed with copper nanostructures where a copper nanostructure precursor solution is provided and reduction of the copper salt can be carried by a reducing agent in the solution (Yu paragraph 0025). Therefore, it would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722